 

Exhibit 10.6

 

ONCOBIOLOGICS, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into as of July
2, 2018 (the “Effective Date”) by and between Oncobiologics, Inc., a Delaware
corporation with its principal place of business at 7 Clarke Drive, Cranbury,
New Jersey, 08512 USA (the “Company”), and Pankaj Mohan, Ph.D. (“Consultant”)
(each herein referred to individually as a “Party,” or collectively as the
“Parties”).

 

The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the Parties agree as follows:

 

1.     Services and Compensation

 

Consultant shall perform the services described in Exhibit A (the “Services”)
for the Company (or its designee), and the Company agrees to pay Consultant the
compensation described in Exhibit A for Consultant’s performance of the
Services.

 

2.     Applicability to Past Activities

 

Consultant agrees that if and to the extent that Consultant provided any
services or made efforts on behalf of or for the benefit of Company, or related
to the current or prospective business of Company in anticipation of
Consultant’s involvement with the Company, that would have been “Services” if
performed during the term of this Agreement (the “Prior Consulting Period”) and
to the extent that during the Prior Consulting Period: (i) Consultant received
access to any information from or on behalf of Company that would have been
“Confidential Information” (as defined below) if Consultant received access to
such information during the term of this Agreement; or (ii) Consultant
conceived, created, authored, invented, developed or reduced to practice any
item (including any intellectual property rights with respect thereto) on behalf
of or for the benefit of Company, or related to the current or prospective
business of Company in anticipation of Consultant’s involvement with Company,
that would have been an “Invention” (as defined below) if conceived, created,
authored, invented, developed or reduced to practice during the term of this
Agreement; then any such information shall be deemed “Confidential Information”
hereunder and any such item shall be deemed an “Invention” hereunder, and this
Agreement shall apply to such activities, information or item as if disclosed,
conceived, created, authored, invented, developed or reduced to practice during
the term of this Agreement. Consultant further acknowledges that Consultant has
been fully compensated for all services provided during any such Prior
Consulting Period.

 

3.     Confidentiality

 

A.     Definition of Confidential Information. “Confidential Information” means
any information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s, its affiliates’ or subsidiaries’ products
or services and markets therefor, customer lists and customers (including, but
not limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, discoveries, ideas, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, and other business information disclosed by the Company, its
affiliates or subsidiaries, either directly or indirectly, in writing, orally or
by drawings or inspection of premises, parts, equipment, or other property of
Company, its affiliates or subsidiaries. Notwithstanding the foregoing,
Confidential Information shall not include any such information which Consultant
can establish (i) was publicly known or made generally available prior to the
time of disclosure to Consultant; (ii) becomes publicly known or made generally
available after disclosure to Consultant through no wrongful action or inaction
of Consultant; or (iii) is in the rightful possession of Consultant, without
confidentiality obligations, at the time of disclosure as shown by Consultant’s
then-contemporaneous written records; provided that any combination of
individual items of information shall not be deemed to be within any of the
foregoing exceptions merely because one or more of the individual items are
within such exception, unless the combination as a whole is within such
exception.

 

 

 

  

B.     Nonuse and Nondisclosure. During and after the term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) subject to Consultant’s right to
engage in Protected Activity (as defined below) disclose the Confidential
Information to any third party without the prior written consent of an
authorized representative of the Company, except that Consultant may disclose
Confidential Information to the extent compelled by applicable law; provided
however, prior to such disclosure, Consultant shall provide prior written notice
to Company and seek a protective order or such similar confidential protection
as may be available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs as those developed under this Agreement for any third party. Consultant
agrees that Consultant’s obligations under this Section 3.B shall continue after
the termination of this Agreement.

 

C.     Other Client Confidential Information. Consultant agrees that Consultant
will not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or current employer of Consultant or
other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.

 

D.     Third Party Confidential Information. Consultant recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

4.     Ownership

 

A.     Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas, and trade
secrets conceived, discovered, authored, invented, developed or reduced to
practice by Consultant, solely or in collaboration with others, during the term
of this Agreement and arising out of, or in connection with, performing the
Services under this Agreement and any copyrights, patents, trade secrets, mask
work rights or other intellectual property rights relating to the foregoing
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to promptly make full written disclosure to the Company of any
Inventions and to deliver and assign (or cause to be assigned) and hereby
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions.

 

B.     Pre-Existing Materials. Subject to Section 4.A, Consultant will provide
the Company with prior written notice if, in the course of performing the
Services, Consultant incorporates into any Invention or utilizes in the
performance of the Services any invention, discovery, idea, original works of
authorship, development, improvements, trade secret, concept, or other
proprietary information or intellectual property right owned by Consultant or in
which Consultant has an interest, prior to, or separate from, performing the
Services under this Agreement (“Prior Inventions”), and the Company is hereby
granted a nonexclusive, royalty-free, perpetual, irrevocable, transferable,
worldwide license (with the right to grant and authorize sublicenses) to make,
have made, use, import, offer for sale, sell, reproduce, distribute, modify,
adapt, prepare derivative works of, display, perform, and otherwise exploit such
Prior Inventions, without restriction, including, without limitation, as part of
or in connection with such Invention, and to practice any method related
thereto. Consultant will not incorporate any invention, discovery, idea,
original works of authorship, development, improvements, trade secret, concept,
or other proprietary information or intellectual property right owned by any
third party into any Invention without Company’s prior written permission.

 

 

 

  

C.     Moral Rights. Any assignment to the Company of Inventions includes all
rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Consultant hereby waives and agrees not to
enforce any and all Moral Rights, including, without limitation, any limitation
on subsequent modification, to the extent permitted under applicable law.

 

D.     Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant shall deliver (or cause to be delivered) the
same.

 

E.     Further Assurances. Consultant agrees to assist Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 4.E shall continue after
the termination of this Agreement.

 

F.     Attorney-in-Fact. Consultant agrees that, if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature with
respect to any Inventions, including, without limitation, for the purpose of
applying for or pursuing any application for any United States or foreign
patents or mask work or copyright registrations covering the Inventions assigned
to the Company in Section 4.A, then Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Consultant’s
agent and attorney-in-fact, to act for and on Consultant’s behalf to execute and
file any papers and oaths and to do all other lawfully permitted acts with
respect to such Inventions to further the prosecution and issuance of patents,
copyright and mask work registrations with the same legal force and effect as if
executed by Consultant. This power of attorney shall be deemed coupled with an
interest, and shall be irrevocable.

 

5.     Conflicting Obligations

 

Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
Consultant’s obligations to the Company under this Agreement and/or Consultant’s
ability to perform the Services for the Company. During the term of this
Agreement, Consultant agrees not to enter into any agreement that conflicts with
Consultant’s ability to perform the Services for the Company, as described in
Exhibit A.

 

6.     Return of Company Materials

 

Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 4.D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.

 

7.     Term and Termination

 

A.     Term. The term of this Agreement will begin on the Effective Date of this
Agreement and, subject to mutually agreed upon extensions, will continue until
the earlier of (i) the date that is six (6) months from the Effective Date;
(ii) final completion of the Services or (iiii) termination as provided in
Section 7.B.

 

 

 

  

B.     Termination. The Company may terminate this Agreement upon giving
Consultant fourteen (14) days prior written notice of such termination pursuant
to Section 13.G of this Agreement. The Company may terminate this Agreement
immediately and without prior notice if Consultant refuses to or is unable to
perform the Services or is in breach of any material provision of this
Agreement.

 

C.     Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

 

(1)     The Company will pay, within thirty (30) days after the effective date
of termination, all amounts owing to Consultant for Services completed and
accepted by the Company prior to the termination date and related reimbursable
expenses, if any, submitted in accordance with the Company’s policies and in
accordance with the provisions of Section 1 of this Agreement; and

 

(2)     Section 3 (Confidentiality), Section 4 (Ownership), Section 5.B
(Conflicting Obligations), Section 6 (Return of Company Materials), Section 7
(Term and Termination), Section 8 (Independent Contractor; Benefits), Section 9
(Indemnification), Section 10 (Nonsolicitation), Section 11 (Limitation of
Liability), Section 12 (Arbitration and Equitable Relief), and Section 13
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.

 

8.     Independent Contractor; Benefits

 

A.     Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority, with the exception of actions that Consultant
may take on behalf of the Company during the time that he serves on the
Company’s Board of Directors (the “Board”). Consultant agrees to furnish (or
reimburse the Company for) all tools and materials necessary to accomplish this
Agreement. Consultant acknowledges and agrees that Consultant is obligated to
report as income all compensation received by Consultant pursuant to this
Agreement. Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes on such income.

 

B.     Benefits. The Company and Consultant agree that Consultant will receive
no Company-sponsored benefits from the Company where benefits include, but are
not limited to, paid vacation, sick leave, medical insurance and 401k
participation. If Consultant is reclassified by a state or federal agency or
court as the Company’s employee, Consultant will become a reclassified employee
and will receive no benefits from the Company, except those mandated by state or
federal law, even if by the terms of the Company’s benefit plans or programs of
the Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

 

9.     Indemnification

 

Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor,
(iii) any breach by the Consultant or Consultant’s assistants, employees,
contractors or agents of any of the covenants contained in this Agreement and
corresponding Confidential Information and Invention Assignment Agreement,
(iv) any failure of Consultant to perform the Services in accordance with all
applicable laws, rules and regulations, or (v) any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the Inventions or other deliverables of Consultant under this
Agreement.

 

10.   Nonsolicitation

 

Consultant shall continue to abide by the terms of the Separation Agreement and
Release between Consultant and the Company, dated July 2, 2018 (the “Separation
Agreement”), including, but not limited to the nonsolicitation provisions
contained in the Separation Agreement.

 

 

 

  

11.   Limitation of Liability

 

IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT OR TO ANY OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF
LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO CONSULTANT UNDER THIS
AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION GIVING RISE TO SUCH
LIABILITY.

 

12.   Arbitration and Equitable Relief

 

A.     Arbitration. In consideration of Consultant’s consulting relationship
with the Company, its promise to arbitrate all disputes related to Consultant’s
consulting relationship with the Company and Consultant’s receipt of the
compensation AND OTHER BENEFITS paid to Consultant by Company, at present and in
the future, Consultant agrees that any and all controversies, claims, or
disputes with anyone (including Company and any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Consultant’s
consulting OR OTHER relationship with the Company or the termination of
Consultant’s consulting OR OTHER relationship with the Company, including any
breach of this Agreement, shall be subject to binding arbitration under the
Arbitration Rules set forth in N.Y. Civ. Prac. Law Section 7501 et seq. (the
"Rules") and pursuant to New JERSEY law. CONSULTANT AGREES TO ARBITRATE any AND
ALL COMMON LAW AND/OR statutory claims under LOCAL, state, or federal law,
including, but not limited to, claims under THE NEW Jersey StATUTES, CLAIMS
RELATING TO EMPLOYMENT OR INDEPENDENT CONTRACTOR STATUS, CLASSIFICATION, AND
RELATIONSHIP WITH THE COMPANY, AND claims of BREACH OF CONTRACT, EXCEPT AS
PROHIBITED BY LAW. CONSULTANT ALSO AGREES TO ARBITRATE ANY AND ALL DISPUTES
ARISING OUT OF OR RELATING TO THE INTERPRETATION OR APPLICATION OF THIS
AGREEMENT TO ARBITRATE, BUT NOT TO DISPUTES ABOUT THE ENFORCEABILITY,
REVOCABILITY OR VALIDITY OF THIS AGREEMENT TO ARBITRATE OR ANY PORTION HEREOF OR
THE CLASS, COLLECTIVE AND REPRESENTATIVE PROCEEDING WAIVER HEREIN. WITH RESPECT
TO ALL SUCH CLAIMS AND DISPUTES THAT CONSULTANT AGREEs TO ARBITRATE, CONSULTANT
HEREBY EXPRESSLY AGREES TO WAIVE, AND DOES WAIVE, ANY RIGHT TO A TRIAL BY JURY.
Consultant further understands that this Agreement to arbitrate also applies to
any disputes that the Company may have with Consultant.

 

B.     Procedure. Consultant agrees that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”) pursuant to its
EMPLOYMENT Arbitration Rules & Procedures (the “JAMS Rules”), WHICH ARE
AVAILABLE AT http://www.jamsadr.com/rules-employment-arbitration/. CONSULTANT
AGREES THAT THE USE OF THE JAMS RULES DOES NOT CHANGE CONSULTANT’S
CLASSIFICATION TO THAT OF AN EMPLOYEE. TO THE CONTRARY, CONSULTANT REAFFIRMS
THAT HE/SHE IS AN INDEPENDENT CONTRACTOR. Consultant agrees that the arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Consultant
agrees that the arbitrator shall issue a written decision on the merits.
Consultant also agrees that the arbitrator shall have the power to award any
remedies, including attorneys' fees and costs, available under applicable law.
Consultant agrees that the arbitrator shall administer and conduct any
arbitration in a manner consistent with the Rules, including N.J.S.A. 2A:24-1 ET
SEQ., and that the arbitrator shall apply substantive and procedural New JERSEY
law to any dispute or claim, without reference to rules of conflict of law. To
the extent that the JAMS Rules conflict with New JERSEY law, New JERSEY law
shall take precedence. Consultant further agrees that any arbitration under this
agreement shall be conducted in MIDDLESEX County, New JERSEY.

 

 

 

  

C.     Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Consultant and the Company.
Accordingly, except as provided for by the Rules, neither Consultant nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

 

D.     Availability of Injunctive Relief. Either party may also petition the
court for injunctive relief where either party alleges or claims a violation of
any agreement regarding trade secrets, or confidential information, or a breach
of any restrictive covenant. In the event either party seeks injunctive relief,
the prevailing party shall be entitled to recover reasonable costs and
attorneys’ fees.

 

E.     Administrative Relief. Consultant understands that this Agreement does
not prohibit Consultant from pursuing an administrative claim with a local,
state or federal administrative body such as the Division of Human Rights, the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
the workers’ compensation board. This Agreement does, however, preclude
Consultant from pursuing court action regarding any such claim, except as
permitted by law.

 

F.     Voluntary Nature of Agreement. Consultant acknowledges and agrees that
CONSULTANT is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Consultant further acknowledges
and agrees that CONSULTANT has carefully read this Agreement and that Consultant
has asked any questions needed for Consultant to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Consultant is waiving CONSULTANT’S right to a jury trial.
Finally, Consultant agrees that CONSULTANT has been provided an opportunity to
seek the advice of an attorney of Consultant’s choice before signing this
Agreement.

 

13.   Miscellaneous

 

A.     Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of New Jersey, without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in New Jersey.

 

B.     Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as may otherwise be provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, change
of control or otherwise.

 

 

 

  

C.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations between the Parties, with the exception of the Separation
Agreement, the Employee Proprietary Information, Inventions, Non-Solicitation
and Non-Competition Agreement between the Company and Consultant, dated February
22, 2016, any provision of the Indemnity Agreement that applies to Consultant’s
position as a director on the Board, and any agreements between the Company and
Consultant relating to stock or stock options or Consultant’s position as a
director on the Board. Consultant represents and warrants that Consultant is not
relying on any statement or representation not contained in this Agreement. To
the extent any terms set forth in any exhibit or schedule conflict with the
terms set forth in this Agreement, the terms of this Agreement shall control
unless otherwise expressly agreed by the Parties in such exhibit or schedule.

 

D.     Headings. Headings are used in this Agreement for reference only and
shall not be considered when interpreting this Agreement.

 

E.     Severability. If a court or other body of competent jurisdiction finds,
or the Parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.

 

F.     Modification, Waiver. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

 

G.     Notices. All notices, requests, demands and other communications called
for under this Agreement shall be in writing and shall be delivered via e-mail,
personally by hand or by courier, mailed by United States first-class mail,
postage prepaid, or sent by facsimile directed to the Party to be notified at
the address or facsimile number indicated for such Party on the signature page
to this Agreement, or at such other address or facsimile number as such Party
may designate by ten (10) days’ advance written notice to the other Parties
hereto. All such notices and other communications shall be deemed given upon
personal delivery, three (3) days after the date of mailing, or upon
confirmation of facsimile transfer or e-mail. Notices sent via e-mail under this
Section shall be sent to either the e-mail address in this Agreement, or for
e-mails sent by the Company to Executive, to the last e-mail address on file
with the Company.

 

H.     Attorneys’ Fees. In any court action at law or equity that is brought by
one of the Parties to this Agreement to enforce or interpret the provisions of
this Agreement, the prevailing Party will be entitled to reasonable attorneys’
fees, in addition to any other relief to which that Party may be entitled.

 

I.     Signatures. This Agreement may be signed in two counterparts, each of
which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.

 

J.     Protected Activity Not Prohibited. Consultant understands that nothing in
this Agreement shall in any way limit or prohibit Consultant from engaging in
any Protected Activity. For purposes of this Agreement, “Protected Activity”
shall mean filing a charge, complaint, or report with, or otherwise
communicating, cooperating, or participating in any investigation or proceeding
that may be conducted by, any federal, state or local government agency or
commission, including the Securities and Exchange Commission (“Government
Agencies”). Consultant understands that in connection with such Protected
Activity, Consultant is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Consultant agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information to any parties
other than the Government Agencies. Consultant further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications. Pursuant to the Defend Trade Secrets
Act of 2016, Consultant is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.

 

 

 

  

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT ONCOBIOLOGICS, Inc.     By:

/s/ Pankaj Mohan

  By: /s/ Lawrence A. Kenyon           Name:

Pankaj Mohan, Ph.D.

  Name:   Lawrence A. Kenyon        Title: Consultant   Title: CFO          
Address:     Address:                                 Fax Number:     Fax
Number:             Email:     Email:  

 

 

 

  

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1.     Contact. Consultant’s principal Company contact:

 

  Name:

Lawrence A. Kenyon

  Title:

CFO

  Email:

lawrencekenyon@OncoBiologics.com

 

 

2.     Services. The Services will include, but will not be limited to, the
following:

 

·Providing advice and guidance on the ONS-5010 development program

 

Consultant will perform Services for the Company on a project-by-project basis,
and each project shall be mutually agreed upon between Consultant and the
Company and attached to this Exhibit A as successively numbered Schedule “A”s
(e.g., Schedule A-1, Schedule A-2, etc.) (each a “Project”). Each Project shall
contain at a minimum a detailed description of the Services to be performed and
any deliverables to be provided, and together with this Agreement (but separate
and apart from any other Project), shall collectively constitute the entire
agreement for such Project.

 

3.     Compensation.

 

A.     During the Term, the Company will pay Consultant $20,416.67 per month.

 

B.     The Company will reimburse Consultant, in accordance with Company policy,
for all reasonable expenses incurred by Consultant in performing the Services
pursuant to this Agreement, if Consultant receives written consent from an
authorized agent of the Company prior to incurring such expenses and submits
receipts for such expenses to the Company in accordance with Company policy.

 

The Company will make payment of the monthly fee on or before the 1st day of
each month, one month in arrears. In order to help prevent adverse tax
consequences to Consultant under Section 409A (as defined below), in no event
will any payment under Section 3.A. of this Exhibit be made later than the later
of (1) March 15th of the calendar year following the calendar year in which such
payment was earned, or (2) the 15th day of the third (3rd) month following the
end of the Company’s fiscal year in which such payment was earned.

 

C.     All payments and benefits provided for under this Agreement are intended
to be exempt from or otherwise comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (together, “Section 409A”), so that none of the payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. Each payment and benefit payable under this Agreement
is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. In no event will the Company
reimburse Consultant for any taxes that may be imposed on Consultant as a result
of Section 409A.

 

 

 

  

This Exhibit A is accepted and agreed upon as of July 2, 2018.

 

  CONSULTANT     ONCOBIOLOGICS, Inc.           By:

/s/ Pankaj Mohan

  By:

/s/ Lawrence A. Kenyon

          Name:

/s/ Pankaj Mohan, Ph.D.

Name:

Lawrence A. Kenyon

          Title: Consultant   Title:

CFO

 



 

 